 1                                                                JS-6

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   GARY G. HAMPTON,                      Case No. CV 21-04164 SB (RAO)
12                     Plaintiff,
13         v.                              JUDGMENT
14   ALKIRE, et al.,
15                     Defendants.
16

17         IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
18   without prejudice for the reasons set forth in the related Memorandum and Order
19   Regarding Dismissal.
20

21
     DATED: June 23, 2021
22

23
                                         STANLEY BLUMENFELD, JR.
                                         UNITED STATES DISTRICT JUDGE
24

25

26

27

28
